          Case 1:21-cr-00109-MKV Document 31 Filed 08/19/21 Page 1 of 1

                                                                 USDC SDNY
                                                                 DOCUMENT
UNITED STATES DISTRICT COURT                                     ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                    DOC #:
 UNITED STATES,                                                  DATE FILED: 

                            Plaintiff,
                                                                 21-cr-109-MKV
                         -against-
                                                                     ORDER
 KIN LIN BELIDNA WONG,

                            Defendant.

MARY KAY VYSKOCIL, United States District Judge:

       IT IS HEREBY ORDERED that the conference scheduled for August 24, 2021, at 2:00

PM is adjourned to October 8, 2021, at 2:00 PM. IT IS FURTHER ORDERED that all time under

the Speedy Trial Act is excluded from August 24, 2021, to October 8, 2021, in the interest of

justice and on consent of the parties.

SO ORDERED.
                                                  _________________________________
                                                  _ ______
                                                  __    ________
                                                              _ ____
                                                                   _______
                                                                   __   ____
                                                                        ____
                                                                           ____
                                                                            ___
                                                                             _ __
                                                                                ____
                                                                                  ____
                                                                                     _ _
                                                                                     __
Date: August 19, 2021                             MARY YKKAY   VYSKOCIL
                                                           AY VYSYSK
                                                                 YS  KOCIIL
      New York, NY                                United States
                                                         States District
                                                                   strict Judge
                                                                Diist
